Citation Nr: 1111383	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-48 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as being due to chemical toxins and nuclear radiation in service.

2.  Entitlement to service connection for bilateral hearing loss, to include as being due to chemical toxins and nuclear radiation in service.

3.  Entitlement to service connection for idiopathic peripheral neuropathy, to include as being due to chemical toxins and nuclear radiation in service.

4.  Entitlement to service connection for carcinoma of the lung, and the residuals thereof, to include as being due to chemical toxins and nuclear radiation in service.

5.  Entitlement to service connection for the residuals of pneumonia, to include as being due to chemical toxins and nuclear radiation in service.

6.  Entitlement to service connection for boils and furuncles, claimed as a staphylococcus infection, to include as being due to chemical toxins and nuclear radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1958 to November 1960.  During his service in the US Army, the appellant served as a nuclear weapons assembler.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.  In February 2011, the appellant testified at a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been prepared and included in the claims folder for review.


The issue of entitlement to a permanent total disability rating has been raised by record via VA Form 21-4138, Statement in Support of Claim, submitted in April 2006 (and received in May 2006) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The  issue of entitlement to service connection for facial cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the residuals of pneumonia to include as being secondary to chemical dioxins or radiation exposure is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 2, 2011, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that he was withdrawing his appeal on the issue of entitlement to service connection for boils and furuncles, claimed as a staphylococcus infection, to include as being due to chemical toxins and nuclear radiation.

2.  The service records show that the appellant was trained to be a nuclear and atomic weapons mechanic and assembler.  

3.  As a part of his duties associated with being a nuclear weapons assembler, the appellant was responsible for the mechanical operation of nuclear missiles, rockets, and cannon shell projectiles.  This included the assembling and disassembling of the parts, not to include the assembling and disassembling of the nuclear warheads, and the use of toxic chemicals for lubrication, cleaning, and maintenance of the weapons systems.  

4.  Based on the appellant's military occupational specialty, the VA recognizes that the appellant may have been exposed to atomic radiation.

5.  In 2001, the appellant was diagnosed as suffering from carcinoma of the lung.

6.  Private, established medical doctors from well-respected medical facilities, along with a VA hearing specialist, have etiologically linked the appellant's COPD, bilateral hearing loss, lung cancer, and idiopathic neuropathy to toxic chemicals used by the appellant in conjunction with his active duty job as an atomic weapons mechanic and assembler.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for boils and furuncles, claimed as a staphylococcus infection, to include as being due to chemical toxins and nuclear radiation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  Chronic obstructive pulmonary disease was incurred in, or aggravated by, active military service and may be presumed to have been so incurred, to include as due to chemical toxins and radiation exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  Bilateral hearing loss was incurred in, or aggravated by, active military service and may be presumed to have been so incurred, to include as due to chemical toxins and radiation exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 

4.  Idiopathic peripheral neuropathy was incurred in, or aggravated by, active military service and may be presumed to have been so incurred, to include as due to chemical toxins and radiation exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

5.  Carcinoma of the lung, and the residuals thereof, was incurred in, or aggravated by, active military service and may be presumed to have been so incurred, to include as due to chemical toxins and radiation exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2010).

In February 2011, the appellant submitted notice to the VA that he was withdrawing his appeal with respect to the issue involving entitlement to service connection for boils and furuncles, claimed as a staphylococcus infection, to include as being due to chemical toxins and nuclear radiation.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed.

II.  Service Connection

As indicated on the front page of this action, the appellant has come before the VA asking that service connection be granted for COPD, bilateral hearing loss, idiopathic peripheral neuropathy, lung cancer, and the residuals of pneumonia.  He has asserted that when he was in the Republic of Korea, he was responsible for the maintenance and reconstruction of nuclear and atomic weapons (missiles, rockets, and shells), he was not only exposed to radiation but also chemical toxins used in the maintenance of the material.  Because of this exposure, the appellant claims to now suffer from the above conditions and asks that VA benefits be awarded to him.  The RO has denied his claim and he has appealed to the Board for review.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision with regard to the issues of service connection for the following disabilities:  COPD, bilateral hearing loss, idiopathic peripheral neuropathy, and carcinoma of the lung.  

The record indicates that the appellant was in the United States Army between 1958 to 1960.  After completing his basic training, he was transferred to the Armed Forces Special Weapons Project at Sandia Air Force Base, in New Mexico.  While there, he completed training as an atomic weapons mechanic and assembler.  From New Mexico, he was stationed in the Republic of Korea.  More specifically, he was assigned to the Headquarters Detachment of the 83rd Ordnance Battalion and then the 4th Support Company, of the Missile Command.  It was at these postings that the appellant performed his primary occupational duties - that of taking apart, providing maintenance to, and reassembling atomic weapons (rockets, missiles, and cannon projectiles).  In performing these duties, the appellant used trichloroethylene as an industrial solvent along with other toxic chemicals.  Per his testimony before the Board, the radioactive portion of the missile, rocket, or cannon shell would be removed and then the appellant would provide maintenance on the remaining portion of the projectile.  The appellant did not wear protective garments except for a shield to cover his face.  In other words, not only was the appellant exposed to some type of radiation from the deconstructed atomic weapons, but he was directly exposed to the chemical toxins used for the upkeep of those weapons.  

The appellant remained in Korea until June of 1960 when he was medivac'd from Korea to the Army hospital located at Fort Lewis, Washington.  He received treatment for conditions not on appeal while at Fort Lewis and was subsequently discharged from service in November 1960.  

After service, the appellant returned to New York where he went to work first for Consolidated Edison Electric Company and then the New York Transit Authority.  Then in 2001, he was diagnosed as suffering from non-small cell carcinoma of the lung.  As a result of this diagnosis, the appellant underwent surgery that removed a portion of the lung.  Although a portion of the lung was removed, the appellant recovered from the surgery.  

About this same time period, the appellant began receiving treatment from a Doctor L. G. Molinari.  Dr. Molinari provided treatment for the residuals of the lung cancer, COPD, and idiopathic peripheral neuropathy.  The Board would note that Doctor Molinari's treatment records have been obtained and included in the claims folder for review. 

Two other medical care providers, besides those employed by the VA, have provided treatment to the appellant prior to and during the course of this appeal.  The first doctor, A. E. Szabo of the Massachusetts General Hospital system, has treated the appellant with respect to his peripheral neuropathy.  The other examiner, the audiologist W. P. Meres, treated the appellant for bilateral hearing loss.  Both Dr. Szabo's and Audio-Specialist Meres treatment records are contained in the claims folder for review.  

Of particular note are the opinions provided by all three medical specialists and doctors - all three are contained in the claims folder for review.  The Board would first look at the opinion provided by Mr. Meres that is dated August 2009.  In that letter, the writer noted that he had been providing treatment to the appellant for a number of years.  Mr. Meres reported that the appellant had severe sensorineural hearing loss in both ears.  More importantly, for the appellant, was Mr. Meres' opinion that the appellant's bilateral hearing loss was directly caused by or the result of his exposure to the "ototoxic chemical trichloroethylene."  

The second opinion in the claims folder came from Dr. Szabo and is dated October 2007.  Dr. Szabo diagnosed the appellant as suffering from significant peripheral neuropathy.  The doctor attributed the neurological condition to the appellant's exposure to trichloroethylene.  

The final opinion was provided by Doctor Molinari and was provided on two different occasions.  The record indicates that the first opinion was given in October 2008 and the second was proffered in December 2009.  In those letters, Dr. Molinari specifically linked the appellant's non-small cell lung cancer and COPD to his in-service exposure to trichloroethylene and any other in-service toxins that the appellant had contact with while performing his duties as an atomic weapons mechanic and assembler.  

Also contained in the claims folder, as previously insinuated, are the appellant's VA medical treatment records.  The Board would point out that these medical records contain audiological examination reports along with treatment records that do confirm that the appellant is suffering from bilateral hearing loss for VA purposes.  With respect to the other VA records, they are not as complete or thorough as the private medical records.  Most importantly, none of the VA records contain opinions, hypotheses, or insinuations that would contradict and defy the opinions of doctors Molinari, Szabo, and Meres.  

One other document of note is a response received by the VA from the Army Dosimetry Center of the US Army Aviation and Missile Command.  The letter is dated from November 2008.  Unfortunately, the response from the US Army was neutral in that it could not locate any records of exposure to ionizing radiation by the appellant.  The US Army did not say that the appellant "was not" exposed to ionizing radiation; it simply said that it could not locate those records.  

Despite the medical opinions of record, it must be determined whether the evidence supports the appellant's claim for service connection.  Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2010).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010). The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Presumptive service connection can also be established on the basis of exposure to certain toxins, chemicals, or radiation.  Some specific types of cancer warrant service connection if a veteran qualifies as a "radiation-exposed veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).  Also "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (2010).

Service connection based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d) (2010).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311 (2010).  Finally, the veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, that is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify twenty-one types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran".  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d)(2) (2010).  Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) (2010) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  The appellant's lung cancer is a presumptive disease for radiation-exposed veterans.  In other words, the presumptive provisions of 38 C.F.R. § 3.309(d) (2010) may apply.

In this instance, the Department of Defense has not been able to affirm or rebut the appellant's assertions that he was exposed to radiation while performing his duties as an atomic weapons mechanic and assembler.  Unfortunately, specific information concerning the duties and the extent of exposure an individual would experience in the performance of those duties are not of record nor does the Board believe, due to national security issues, that such information would be forthcoming from the Department of Defense or Department of Energy.  Thus, at this point, there is no credible way to corroborate the appellant's insinuations that he was exposed to atomic radiation while performing his duties.  

Yet, the Board would point out that the appellant has provided a number of statements, including his testimony before the undersigned AVLJ, concerning his exposure to toxic chemicals and radiation, and he has submitted statements from three unrelated medical experts concerning the etiology of his current disorders (or the residuals thereof).  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  He has provided information concerning the type of job he performed, his physical position in relation to any nuclear material, and the names of toxic solvents used on the atomic missiles, rockets, and cannon projectiles.  He has further submitted treatise excerpts concerning the type of training he received and the toxic effect of some of the chemicals used by the US Army during his period of enlistment.  Throughout the course of the appeal, his statements have remained consistent.  The Board finds that the appellant's written and submitted evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the veteran prevails.

Here the appellant has provided credible statements with respect to the toxic chemicals he was exposed to while he was on active duty.  Information in the service records supports the appellant's contentions and his assertions concerning his exposure are consistent with service.  The Board further believes that the consistent written and spoken statements and as such, the statements are competent to show in-service occurrence because the exposure itself is capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are competent to report objective signs of illness in Persian Gulf War illness cases). 

Moreover, three medical specialists have provided etiological opinions with respect to the appellant's lung cancer, COPD, bilateral hearing loss, and idiopathic peripheral neuropathy, and the appellant's military service.  Specifically, each medical care provider has, without hesitation or vacillation, written that the appellant's disabilities are related to the appellant's in-service toxic chemical exposure and the duties he performed while on active duty.  These opinions are well-reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the appellant's COPD, bilateral hearing loss, carcinoma of the lung, and idiopathic peripheral neuropathy are the result of his military service, and service connection is granted.



ORDER

Entitlement to service connection for boils and furuncles, claimed as a staphylococcus infection, to include as being due to chemical toxins and nuclear radiation is dismissed.

Entitlement to service connection for chronic obstructive pulmonary disease, to include as being due to chemical toxins and nuclear radiation in service, is granted.

Entitlement to service connection for bilateral hearing loss, to include as being due to chemical toxins and nuclear radiation in service, is granted.

Entitlement to service connection for idiopathic peripheral neuropathy, to include as being due to chemical toxins and nuclear radiation in service, is granted.

Entitlement to service connection for carcinoma of the lung, and the residuals thereof, to include as being due to chemical toxins and nuclear radiation in service, is granted.


REMAND

The remaining issue on appeal is entitlement to service connection for the residuals of pneumonia, to include as being due to chemical toxins and nuclear radiation in service.  VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The record reflects that a VA examiner has not commented on the assertions earnestly made by the appellant; i.e., that he now suffers from the residuals of pneumonia that may be the result of or related to the appellant's service or service-connected disabilities.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim.  Moreover, said examination may provide additional insight into the appellant's claim and as such, this issue is returned to the RO/AMC so that the examination may be performed and the data included in the claims folder for the Board's further review.

Additionally, since the claims file is being returned, it should be updated to include relevant VA or private treatment records compiled since January 2011.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review.

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2011 for pneumonia, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should afford the appellant an appropriate VA examination, performed by an individual who, if possible, has not previously examined him.  The purpose of this examination is to ascertain whether the appellant now suffers from an actual disability that may be classified as a residual of pneumonia.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


